UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SARAH ANN TOLLIVER
Plaintiff, CV: 21-5085
- against COMPLAINT
| JURY TRIAL DEMANDED

SUFFOLK COUNTY WATER AUTHORITY and STEVEN
GALANTE (Sued In His Individual Capacity Pursuant to
New York Executive Law §290 ef seq),

Defendants.

 

 

Plaintiff, SARAH ANN TOLLIVER (“Plaintiff”), by her attorneys SCOTT MICHAEL
MISHKIN, P.C., hereby complain of Defendants SUFFOLK COUNTY WATER AUTHORITY
(“SCWA”) and STEVEN GALANTE (“Galante”) (collectively referred to as “Defendants”), as
follows:

PRELIMINARY STATEMENT

This action is brought by plaintiff as for and against SCWA for employment
discrimination based on race and age and retaliation due to her engagement in protected activity
pursuant to: G) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e, ef seg. (“Title
VII”); and pursuant to (i) the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §
621 ef seg.,{iii) New York State Human Rights Law, New York Executive Law §§290, ef seq.
(“NYEL”) and against Galante for employment discrimination based on race and age and
retaliation due to her engagement in protected activity pursuant to (iii) New York State Human

Rights Law, New York Executive Law §§290, ef seg. (NYEL”).

 
JURISDICTION
FIRST: This Court has jurisdiction under 28 U.S.C. §1331 and 28 U.S.C. §1343,
and supplemental jurisdiction over Plaintiffs’ pendant claims brought under NYEL pursuant to
28 U.S.C. §1367(a) as they arise from the same events and controversy.
VENUE
SECOND: — Venue is appropriate in this District pursuant to 28 U.S.C. $1391 because
Defendant conducts business within this District as well as this District being where the causes
of action arose.
THIRD: The unlawful practices alleged below were committed within the State of
New York, County of Suffolk.
FOURTH: — The locations at which the causes of action arose are in the County of
Suffolk in ther Eastern District of New York.
FIFTH: The main office of the SCWA is located at 4060 Sunrise Highway,
Oakdale, New York 11769.
PARTIES
SIXTH: Plaintiff is an African-American female over the age of Forty (40) residing

in Central Islip, New York.

SEVENTH: Plaintiff was an “employee” as defined by the ADEA, Title VII and
NYEL.

EIGHTH: At all relevant times to this action, defendants were the plaintiffs
“employer” as defined by the ADEA, Title VII and NYEL, in that they engaged in an industry
affecting commerce and employed fifteen (15) or more employees for each working day in each

of twenty (20) or more calendar weeks.

 
NINTH: Defendant SCWA is an independent public-benefit corporation
operating under the authority of the Public Authorities Law of the State of New York.

TENTH: The SCWA is a supplier of ground water and serves the residents of
Suffolk County, New York.

ELEVENTH: At all times relevant to this action, Galante was the SCWA’s Director of
IT and Plaintiff's supervisor.

TWELFTH: Galante has and had the authority to assist in the hiring, firing and
disciplining of employees at SC WA.

THIRTEENTH: Galante has and had the power to do more than carry out personnel
decisions made by others and is thereby individually liable for his willful discriminatory and
retaliatory actions.

FOURTEENTH: Galante aided, abetted, incited, controlled, compelled, and/or
coerced the acts against Plaintiff.

FIFTEENTH: Galante actually participated in the conduct giving rise to Plaintiffs’
claims and is thereby individually liable for his willful discriminatory and retaliatory actions.

SIXTEENTH: Galante, in a supervisory position, willfully and with the malicious intent
to cause Plaintiff harm, discriminated against Plaintiff due to her race and/or age and retaliated
against plaintiff for her engagement in protected activity.

SEVENTEENTH: Galante had personal involvement in unlawfully discriminating

against Plaintiff and is therefore personally liable.

 
Case 2:21-cv-05085-MKB-ARL Document1 Filed 09/13/21 Page 4 of 25 PagelD #: 4

FACTS

EIGHTEENTH: In December 2001, plaintiff was hired for the full-time position in
SCWA’s Information Technology (“IT”) Department; with the position responsibility of
supporting SC WA’s other Departments.

NINETEENTH: Plaintiff always excelled at her job and was never written up for
any performance issues.

TWENTIETH: In August 2018, Galante was hired as SCWA’s Director of IT.

TWENTY-FIRST: Almost immediately, Galante began treating plaintiff in a disparate
way as compared to her similarly situated White co-workers and her similarly situated younger
co-workers.

TWENTY-SECOND: One of Galante’s first disparate actions against Plaintiff due to her
race and age, pertained to SCWA’s Flex Hours Policy Program (“Program”), which permitted a
SCWA employee flex time for personal reasons such as to avoid traffic, or take a child on/off
the school bus.

TWENTY-THIRD: Plaintiff had been approved for SCWA’s Flex Hours Policy
Program 113 for over ten years.

TWENTY-FOURTH: After Galante was hired, he revoked only Plaintiffs participation
in the Program while approving her similarly situated White and younger co-workers use of the
Program.

TWENTY-FIFTH: Plaintiff formally complained to Galante about his disparate

treatment against her.

 
TWENTY-SIXTH: — Galante told plaintiff that he did not care about her needs to work
earlier hours that would permit her to take/pickup her son to/from the school bus and that she
should complain to SCWA’s Human Resource Department (“HR”).

TWENTY-SEVENTH: SCWA’s Chief Human Resources Officer, Donna Mancuso
(“Mancuso”), ignored plaintiff's repeated requests to meet and Plaintiff had to meet with a
different HR Officer.

TWENTY-EIGHTH: After several meetings with SCWA’s Human Resources Officer,
Mike Dileone (“Dileone”), Galante was directed to approve Charging Party’s participation in the
Program as he had with Charging Party’s similarly situated White younger co-workers,
demonstrating the disparate treatment Plaintiff was being subjected to,

TWENTY-NINTH: However, due to Plaintiffs engagement in protected activity,
Galante began to take adverse actions against Plaintiff and began to retaliate against her in the
work place with the intent to cause harm to her career.

THIRTIETH: Galante changed the terms of Plaintiffs employment by removing
Plaintiff from reporting directly to him, and requiring her to report to a Networking Manager.

THIRTY-FIRST: Since Plaintiff did not have any Networking experience this
change in the terms of Plaintiff's employment was clearly due to retaliation and that Plaintiff was
ana Black woman over the age of Farty (40).

THIRTY-SECOND: Galante did not have any of Plaintiffs similarly situated White
younger co-workers removed from reporting directly to him, only Plaintiff, demonstrating
retaliatory animus.

THIRTY-THIRD: — After Plaintiff engaged in protected activity, Galante rarely spoke

with her, and refused to meet with her violating SCWA’s Open-Door policy.

 
THIRTY-FOURTH: Galante continued to speak with and meet with Plaintiffs
similarly situated younger White co-workers, which caused Plaintiff to suffer an uncomfortable
work environment, humiliation and embarrassment.

THIRTY-FIFTH: Galante’s retaliation against Plaintiff and discrimination against
her due to the color of her skin and age was furthered when, on or about September 3, 2019, he
moved Plaintiff out of the building she had regularly worked, to another Department to perform
assorted projects and told Plaintiff her removal from the building was a temporary Three (3)
month move,

THIRTY-SEXTH: — Galante’s adverse action against Plaintiff was carried out with the
intent to cause harm fo her career as he knew the projects he assigned Plaintiff to fulfill required
a skill set in which she did not possess and when Plaintiff requested to be trained, she was
denied.

THIRTY-SEVENTH: And ina further act of retaliation and discrimination due to her age
and race, at the end of the “temporary” move. Galante refused to return Plaintiff to the building
and her desk in IT.

THIRTY-EIGHTH: Plaintiff's involuntary retaliatory removal from the building that
she had worked in for years before Galante began working in the same building, clearly
demonstrated Galante’s retaliatory animus towards Plaintiff due to her formal complaint against
him to Mancuso,

THIRTY-NINTH: Plaintiff formally complained to SCWA’s Chief Counsel Timothy
Hopkins (Hopkins) that she was being retaliated against by Galante and that he was taking the

adverse action of not permitting her to go back to SCWA’s IT Department.

 
FORTIETH: Upon information and belief, Hopkins directed Galante to place Plaintiff
back in SCWA’s IT Department.

FORTY-FIRST: And to further demonstrate Galante’s racial and age
discrimination, before removing Plaintiff from the building with the plan of never bringing her
back, Galante hired only White males under the age of thirty-five (35) demonstrating that, based
on the totality of circumstances, his adverse action against Plaintiff was more likely than not
motivated with discriminatory and retaliatory intent.

FORTY-SECOND: Galante’s next discriminatory and retaliatory adverse action
against Plaintiff occurred when, for no legitimate business reason, he told Plaintiff she would no
longer work with the SAP migration from Oracle to Hana despite being the only Oracle DBA at
SCWA.

FORTY-THIRD: As a result of Galante’s ongoing discriminatory adverse treatment
against Plaintiff, on or about December 30, 2019, Plaintiff filed a formal complaint with
Mancuso complaining of race and age discrimination against her by Galante.

FORTY-FOURTH: | Plaintiff made it clear, based on the adverse actions already
described herein, that as an older African American it was clear Galante was discriminating
against her due to her race and age and requested an immediate investigation into Galante’s
discriminatory and retaliatory actions against her.

FORTY-FIFTH: On January 2, 2020, Mancuso advised and acknowledged to
Plaintiff that she received her formal complaint of race and age discrimination and that SCWA
would review and look into her allegations and that Mancuso would then meet with Plaintiff to

discuss.

 
FORT Y-SIXTH: Mancuso also advised Plaintiff that the SCWA took her formal
complaint of race and age discrimination seriously and would handle the review quickly and ina
confidential manner and that confidentiality would be maintained to the extent practicable.

FORTY-SEVENTH: Mancuso never followed up with Plaintiff but instead, directed
Piaintiff to meet with two of SCWA’s attorneys, without her own representation.

FORTY-EIGHTH: — Afraid of being held insubordinate, on January 22, 2020, Plaintiff
met with SCWA’s attorneys, John Milazzo (Milazzo) and Hopkins, where Hopkins interrogated
Plaintiff with three pages of questions, and by asking Plaintiff the same questions in different
ways over a two-hour period.

FORTY-NINTH: At the end of the two-hour inquisition, Milazzo told Plaintiff that
he and Hopkins had enough to complete the investigation and then Hopkins interrupted him and
said, they needed to meet again and that he needed to gather questions and speak with Galante
and reiterated that they must meet again.

| FIFTIETH: Plaintiff once again made it clear that Galante’s discriminatory actions
against her have caused a hostile work environment for her and a very difficult time for her in the
work place,

FIFTY-FIRST: Plaintiff suggested that she work from home to be away from
Galante, to which SCWA’s attorneys advised would be considered as a remedy.

FIFTY-SECOND: During the second meeting with Milazzo and Hopkins, both
advised that they were aware of Plaintiff's formal complaint and that Hopkins was going to get

the things she requested, that being to work from home.
FIFTY-THIRD: Upon completion of the second inquisition, Plaintiff asked
Hopkins how long it would be to conclude their investigation and he told her had other things to
do but that her case was his top priority and it would take roughly two weeks.

FIFTY-FOURTH: As a result of Plaintiffs December 30, 2019, ‘engagement in
protected activity, Galante enhanced his retaliatory adverse treatment against Plaintiff by
assigning her to support Virtual Meeting Requests without providing training or ample time for
her to learn the project and by directing her to support a meeting with SCWA’s CEO Szabo even
though Galante knew Plamtiff would be out of the office attending her Aunt’s funeral (victim of
COVID-19).

FIFTY-FIFTH: Due to Galante’s animus against Plaintiff, when she returned from
her Aunt’s funeral, Szabo was irate with her because he had complications logging on to the
meeting.

PIF TY-SIXTH: Plaintiff explained to Szabo that she was out of work on approved
leave for her Aunt’s funeral and that she had suggested (prior to going to her Aunts Funeral) to
Galante that he assign her White co-worker, Eric McDowell to support Virtual Meeting Requests
in advance of the meeting.

FIFTY-SEVENTH: However, in a deliberate retaliatory act of to harm Plaintiffs
career, Galante refused.

FIFTY-EIGHTH: Prior to attending her Aunt’s funeral, Plaintiff notified Hopkins
that she was afraid there may be complications while she was out of the office.

FIFTY-NINTH: In reply, Hopkins advised Plaintiff that he had spoken with Galante
and assured her not to worry, which demonstrates Galante willfully deceived Hopkins and

Plaintiff.

 
SIXTIETH: Galante’s adverse treatment against Plaintiff was furthered when he
assigned Help Desk tickets to support a Virtual Meeting to Plaintiff while she was on approved
vacation.

SEXTY-FIRST: When Plaintiff returned from her approved vacation, SCWA’s
‘employees were upset with her because they did not receive her support. Plaintiff was humiliated
and embarrassed and had to explain to these employees that she was out on approved vacation.

SIXTY-SECOND: Plaintiff then asked Galante why he assigned her tasks to complete
while she was on approved vacation and he told her he did not forget she was on vacation,
clearly demonstrating that his adverse actions against her were willful and motivated with
discriminatory and retaliatory intent to cause harm to her career.

SIXTY-THIRD: Plaintiff formally complained to Mancuso that Galante was
discriminating against her based on race and age and retaliating against her as despite knowing
she was on approved vacation from May 8- May 14, 2020, he assigned her to support staff via
the Help Desk.

SIXTY-FOURTH: Plaintiff had the email where Galante approved ber vacation, and
stated he would record it on the calendar. And in addition, that she set up an "out of office"
email that stated she was away.

SUEXTY-FIFTH: No action was taken by Mancuso or by SCWA’s attorneys who
were purportedly investigating Plaintiffs formal complaints of race, age and retaliation as for
and against her by Galante.

SIXTY-SIXTH: On June 20, 2020, Galante’s adverse actions against Plaintiff

continued when Plaintiff clocked into work late and so stayed an hour late, which was normal

10

 
course of procedure and even was covered under the Flex program, Galante told Plaintiff he
would not pay her for staying later because she did not obtain prior approval from him.

SIXTY-SEVENTH: The adverse treatment by Galante as for against Plaintiff continued
on or about June 23, 2020, when once again, he harassed Plaintiff about her use of Flex time and
told Plaintiff to provide proof of her son's need to be picked up/dropped off from either camp,
school, or the sitter.

SIXTY-EIGHTH: While Plaintiffs similarly situated White younger co-workers
were granted the use of Flex time by Galante without providing any documentation and two of
them even requested to arrive early and leave early to avoid traffic and was approved by Galante.

SIXTY-NINTH: Continued adverse treatment by Galante as for against Plaintiff
continued on or about July 7, 2020, when he abruptly stopped a job without notifying Plaintiff,
disabled her user-ID without notification to her and removed her access to a Directory that she
created and stored her code in, which he never did to any of Plaintiff's similarly situated White
younger co-workers.

SEVENTIETH: Galante’s adverse actions against Plaintiff is further demonstrated
when on or about July 10, 2020, he deactivated Plaintiffs SQL Server Migration Tool and
stopped a migration that had been running for two days, that purposefully destroyed two days of
processing and he refused to meet with Plaintiff which is against SCWA’s open-door policy.

SEVENTY-FIRST: And when she formally complained to him of this, Galante never
responded.

SEVENTY-SECOND: Additional retaliatory adverse actions against Plaintiff
included permitting Plaintiffs similarly situated White younger co-workers to work from home

to care for their children and receiving their salary’s while denying Plaintiff the same workplace

11

 
practice and if Plaintiff was going to work from home Mancuso told her she would not receive
full pay.

SEVENTY-THIRD: Further retaliatory treatment by Galante included his increased
supervision of Plaintiff as compared to Plaintiffs similarly situated White younger co-workers as
he would send e-mails, only to Plaintiff, requesting she expiain to him what she had been doing
for the past two weeks.

SEVENTY-FOURTH: Plaintiff was directed by Galante to do Technical Writing,
with no training, and after she wrote the course, sent a copy to SCWA’s Training Manager,
Michael Dileone (Dileone) to evaluate.

SEVENTY-FIFTH: Dileone e-mailed Plaintiff and told her that the course was very
good and looked like she had years of experience.

SEVENTY-SIXTH: However, to further demonstrate Galante’s retaliatory animus
against Plaintiff, he constantly told her that the course was not satisfactory even though Plaintiff
sent him Dileone’s e-mail.

SEVENTY-SEVENTH: On August 8, 2020, Plaintiff filed her Charge with the
EEOC.

SEVENTY-EIGHTH: On or about September 18, 2020, defendants counsel received a
copy of the EEOC Charge and sent correspondence to plamtiff’s counsel indicating the same. |

SEVENTY-NINTH: On February 24, 2020, Hopkins and Milazzo had met with Plaintiff
and told her she would work on SCWA’s MS Teams and SQL Server, both of which were being
used in different departments.

EIGHTIETH: Plaintiff was sent to training in September 2020 and in October 2020, at

ONLC Training Center in Bohemia-New York for MS Teams and SQL Server.

12

 
EIGHTY-F IRST: In addition, Plaintiff was advised that she would be trained on
different products and given various projects to complete, such as MS Teams, the Web and
others.

EIGHT Y-SECOND: Plaintiff wrote SCWA’s MS Teams course, Student Handbook,
and prepared a video, SCWA’s Training Manager, Mike Dileon advised Plaintiff that she did “a
great job” and could not believe it was her first time performing these position responsibilities.

EIGHTY-THIRD: Plaintiff was advised that she would continue to work with the Lab
as SCWA migrated from Oracle to SQL Server and she successfully completed the first phase.

BIGHTY-FOURTH: However, in a further act of retaliation against Plaintiff, Galante
abruptly stopped the migration and deleted her user-ID, which delayed the project and she had to
start it over from the start.

EIGHTY-FIFTH: Despite this delay, and without having coding experience, Plaintiff
coded hundreds of SCWA’s programs successfully and are now ready to run for Phase 2 of the
project which is testing the migration against the DEV database.

EIGHT Y-SIXTH: However, Galante did not allow Plaintiff to work with the Lab and
did this intentionally so that it appeared that Plaintiff had not completed the project despite
confirmation correspondence that Plaintiff had completed the lab tasks months ago.

EIGHTY-SEVENTH: Plaintiff repetitively asked Galante if she could contact the Lab to
let them know she had completed her portion so that they were able to do their necessary steps.

EIGHTY-EIGHTH: Galante would purposefully leave her out of meetings to sabotage
her career in direct retaliation of her charges that he discriminated against her due to her age and

race.

13

 
EIGHTY-NINTH: A week before being terminated, Plaintiff was assigned to work
from home.

NINETIETH: Galante’s retaliation against Plaintiff continued as he sabotaged her
Remote Desktop Connection by not authorizing her to connect to SCWA’s System to perform
her job.

NINETY-FIRST: Without the connection she had no access to the work she had
been doing and this required her to start from beginning.

NINETY-SECOND: On November 6, 2020, Plaintiff was terminated under the pretext
that her position was eliminated.

NINETY-THIRD: — On or about August 8, 2020 plaintiff filed a Charge with the EEOC
and received Charge number 520-2020-04959,

NINETY-FOURTH: On or about November 18, 2020, Plaintiff filed an Amended
Charge with the EEOC.

NINETY-FIFTH: On or about June 16, 2021, Plaintiff received a right to sue letter
from the EEOC bearing Charge Number 520-2020-04959,

NINETY-SIXTH: Plaintiff filed her Federal Complaint within Ninety (90) days of
receipt of her Right to Sue Letter.

NINETY-SEVENTH: To date, plaintiff continues to suffer harm due to the
defendants’ discriminatory and retaliatory treatment.

AS AND FOR PLAINTIFE’S FIRST CASUE OF ACTION AGAINST SCWA FOR
RACE DISCRIMINATION IN VIOLATION OF TITLE VIL

NINETY-EIGHTH: Plaintiff hereby repeats and realleges the allegations contained in

the preceding paragraphs with the same force and effect as though set forth at length herein.

14

 
NINETY-NINTH: Plaintiff, at all relevant times herein, was a member of a protected
class under Title VIL.

ONE HUNDREDTH: Plaintiff, at all times relevant herein, was qualified in her
employment position with Defendant SCWA.

ONE HUNDRED FIRST: Plaintiff was subjected to adverse employment actions and
to a hostile work environment as set forth above because of Plaintiff's race.

ONE HUNDRED SECOND: As a proximate result of SCWA’s discriminatory acts,
Plaintiff has suffered and will continue to suffer substantial losses including, but not limited to:
deprivation of equal employment opportunities; loss of past and future earnings and other
employment benefits; stains to employment reputation, damages to her ability to secure similar
employment in the future.

ONE HUNDRED THIRD: SCWA acted intentionally and with malice and reckless
indifference to Plaintiff's statutorily protected rights.

ONE HUNDRED FOURTH: As a proximate result of SCWA’s discriminatory actions,
Plaintiff has suffered and continues to suffer severe and lasting emotional distress,
embarrassment, humiliation, mental and physical anguish.

AS AND FOR PLAINTIFF'S SECOND CASUE OF ACTION AGAINST SCWA FOR
RETALIATION EIN VIOLATION OF TITLE VU

ONE HUNDRED FIFTH: Plaintiff hereby repeats and realleges the allegations

contained in the preceding paragraphs with the same force and effect as though set forth at length

herein.

~ONE HUNDRED SIXTH: Plaintiff engaged in protected activity by reporting

discriminatory conduct to her supervisors.

15

 
ONE HUNDRED SEVENTH: As a result of plaintiff's engagement in protected
activity, SCWA began a series of retaliatory treatment directed towards plaintiff.

ONE HUNDRED EIGHTH: The retaliatory and adverse employment actions
conducted against plaintiff occurred close in temporal proximity, to plaintiff's first
engagement in protected activity.

ONE HUNDRED NINTH: SCWA acted knowingly, intentionally and with malicious
intent altered the terms of piaintiff's employment in direct retaliation of herengagement in
protected activity in direct violation of Title VII.

ONE HUNDRED TENTH: As a proximate result of SCWA’s discriminatory acts,
Plaintiff has suffered and will continue to suffer substantial losses including, but not limited to:
deprivation of equal employment opportunities; loss of past and future earnings and other
employment benefits; stains to their employment reputation; damages to their ability to secure
similar employment in the future.

ONE HUNDRED ELEVENTH: As a proximate result of SCWA’s discriminatory
actions, Plaintiff has suffered and continues to suffer severe and lasting emotional distress,
embarrassment, humiliation, mental and physical anguish.

AS AND FOR PLAINTIFE’S THIRD CAUSE OF ACTION AGAINST SCWA
FOR AGE DISCRIMINATION EN VIOLATION OF THE ADEA

ONE HUNDRED TWELFTH: Plaintiff hereby repeats and realleges the allegations
contained in the preceding paragraphs with the same force and effect as though set forth at length
herein.

ONE HUNDRED THIRTEENTH: — Plaintiff, at all relevant times herein, was a member

of a protected class under the ADEA as Plaintiff was over the age of Forty (40).

16

 
ONE HUNDRED FOURTEENTH: Plaintiff, at all times relevant herein, was qualified
in her employment position with Defendant SCWA.

ONE HUNDRED FIFTEENTH: Plaintiff was subject to adverse employment actions
and to a hostile work environment as set forth above because of Plaintiff's age.

ONE HUNDRED SIXTEENTH: SCWA acted intentionally and with malice and
reckless indifference to Plaintiff’s statutorily protected rights.

ONE HUNDRED SEVENTEENTH: As a proximate result of SCWA’s discriminatory
acts, Plaintiff has suffered and will continue to suffer substantial losses including, but not limited
to: deprivation of equal employment opportunities; loss of past and future earnings and other
employment benefits; stains to their employment reputation; damages to their ability to secure
similar employment in the future.

ONE HUNDRED EIGHTEENTH: As a proximate result of SCWA’s discriminatory
actions, Plaintiff has suffered and continues to suffer severe and lasting emotional distress,
embarrassment, humiliation, mental and physical anguish.

AS AND FOR PLAINTIFE’S FOURTH CASUE OF ACTION AGAINST SCWA FOR
RETALIATION IN VIOLATION OF THE ADEA _

ONE HUNDRED NINETEENTH: Plaintiff hereby repeats and realleges the allegations
contained in the preceding paragraphs with the same force and effect as though set forth at length
herein.

ONE HUNDRED TWENTIETH: Plaintiff engaged in protected activity by reporting
discriminatory conduct to her supervisors.

ONE HUNDRED TWENTY-FIRST:As a result of plaintiff's engagement in protected

activity, SCWA began a series of retaliatory treatment directed towards plaintiff.

17

 
ONE HUNDRED TWENTY-SECOND: _ The retaliatory and adverse employment
actions conducted against plaintiff occurred close in temporal proximity, to plaintiff's first
engagement in protected activity.

ONE HUNDRED TWENTY-THIRD: SCWA acted knowingly, intentionally and
with malicious intent altered the terms of plaintiff's employment in direct retaliation of her
engagement in protected activity in direct violation of the ADEA.

ONE HUNDRED TWENTY-FOURTH: As a proximate result of SCWA’s retaliatory
acts, Plaintiff has suffered and will continue to suffer substantial losses including, but not limited
to: deprivation of equal employment opportunities; loss of past and future earnings and other
employment benefits; stains to their employment reputation; damages to their ability to secure
similar employment in the future.

ONE HUNDRED TWENTY-FIFTH: As a proximate result of SCWA’s retaliatory
actions, Plaintiff has suffered and continues to suffer severe and lasting emotional distress,
embarrassment, humiliation, mental and physical anguish.

AS AND FOR PLAINTIFE’S FIFTH CAUSE OF ACTION AGAINST SCWA FOR

RACE DISCREMENATION IN VIOLATION OF NYEL

ONE HUNDRED TWENTY-SIXTH: Plaintiff hereby repeats and realleges the
allegations contained in the preceding paragraphs with the same force and effect as though set
forth at length herein.

ONE HUNDRED TWENTY-SEVENTH: Plaintiff, at all relevant times herein, was a
member of a protected class.

ONE HUNDRED TWENTY-EIGHTH: Plaintiff, at all times relevant herein, was

qualified in her employment position with Defendant SCWA.

18
ONE HUNDRED TWENTY-NINTH: Plaintiff, was subjected to adverse
employment actions and to a hostile work environment as set forth above because of Plaintiff's
race.

ONE HUNDRED THIRTIETH: As a proximate result of SCWA’s discriminatory
acts, Plaintiff has suttered and will continue to suffer substantial losses including, but not limited
to: deprivation of equal employment opportunities; loss of past and future earnings and other
employment benefits; stains to their employment reputation; damages to their ability to secure
similar employment in the future.

ONE HUNDRED THIRTY-FIRST: As a proximate result of SCWA’s discriminatory
actions, Plaintiff has suffered and continues to suffer severe and lasting emotional distress,
embarrassment, humiliation, mental and physical anguish.

AS AND FOR PLAINTIFF’S SIXTH CASUE OF ACTION AGAINST SCWA FOR AGE
DISCRIMINATION IN VIOLATION OF NYEL

ONE HUNDRED THIRTY-SECOND: Plaintiff hereby repeats and realleges the
allegations contained in the preceding paragraphs with the same force and effect as though set
forth at length herein.

ONE HUNDRED THIRTY-THIRD: Plaintiff, at all relevant times herein, was a member
of a protected class as she was over the age of Forty (40).

ONE HUNDRED THIRTY-FOURTH: Plaintiff, at all times relevant herein, was
qualified in her employment position with Defendant SCWA.

ONE HUNDRED THIRTY-FIFTH: Plaintiff was subjected to adverse employment

actions and to a hostile work environment as set forth above because of Plaintiff's age.

19

 
ONE HUNDRED THIRTY-SIXTH: As a proximate result of SCWA’s discriminatory
acts, Plaintiff has suffered and will continue to suffer substantial losses including, but not limited
to: deprivation of equal employment opportunities; loss of past and future earnings and other
employment benefits; stains to their employment reputation; damages to their ability to secure
similar employment in the future.

ONE HUNDRED THIRTY-SEVENTH: As a proximate result of SCWA’s
discriminatory actions, Plaintiff has suffered and continues to suffer severe and lasting emotional
distress, embarrassment, humiliation, mental and physical anguish.

AS AND FOR PLAINTIFFE’S SEVENTH CASUE OF ACTION AGAINST SCWA
FOR RETALIATION IN VIOLATION OF NYEL

ONE HUNDRED THIRTY-EIGHTH: Plaintiff hereby repeats and realleges the

allegations contained in the preceding paragraphs with the same force and effect as though set

forth at length herein.

ONE HUNDRED THIRTY-NINTH: Plaintiff engaged in protected activity by reporting
discriminatory conduct to her supervisors.

ONE HUNDRED FORTIETH: As a result of plaintiff's engagement in protected
activity, the defendants began a series of retaliatory treatment directed towards plaintiff.

ONE HUNDRED FORTY-FIRST: The retaliatory and adverse employment actions
conducted against plaintiff occurred close in temporal proximity, to plaintiff's first
engagement in protected activity.

ONE HUNDRED FORTY-SECOND: SCWA acted knowingly, intentionally and
with malicious intent altered the terms of plaintiff's employment in direct retaliation of her

engagement in protected activity in direct violation of NYEL.

20

 
ONE HUNDRED FORTY-THIRD: As a proximate result of SCWA’s discriminatory
acts, Plaintiff has suffered and will continue to suffer substantial losses including, but not limited
to: deprivation of equal employment opportunities; loss of past and future earnings and other
employment benefits; stains to their employment reputation; damages to their ability to secure
similar employment in the future.

ONE HUNDRED FORTY-FOURTH: AS a proximate result of SCWA
discriminatory actions, Plaintiff has suffered and continues to suffer severe and lasting emotional
distress, embarrassment, humiliation, mental and physical anguish.

AS_AND FOR PLAINTIFE’S EIGHTH CAUSE OF ACTION AGAINST
GALANTE FOR RACE DISCRIMINATION IN VIOLATION OF NYEL

ONE HUNDRED FORTY-FIFTH: Plaintiff hereby repeats and realleges the allegations
contained in the preceding paragraphs with the same force and effect as though set forth at length
herein.

ONE HUNDRED F ORTY-SIXTH: Plaintiff, at all relevant times herein, was a member
of a protected class,

ONE HUNDRED FORTY-SEVENTH: Plaimtiff, at all times relevant herein, was
qualified in her employment position with Defendant SCWA.

ONE HUNDRED FORTY-EIGHTH: Plaintiff was subjected to adverse
employment actions and to a hostile work environment as set forth above because of Plaintiff's
race.

ONE HUNDRED FORTY-NINTH: As a proximate result of Galante’s discriminatory

acts, Plaintiff has suffered and will continue to suffer substantial losses including, but not limited

to: deprivation of equal employment opportunities; loss of past and future earnings and other

21

 
employment benefits; stains to their employment reputation; damages to their ability to secure
similar employment in the future.
| ONE HUNDRED FIFTIETH: As a proximate result of Galante’s discriminatory
actions, Plaintiff has suffered and continues to suffer severe and lasting emotional distress,
embarrassment, humiliation, mental and physical anguish.
AS AND FOR PLAINTIFF'S NINTH CASUE OF ACTION AGAINST GALANTE FOR
AGE DISCRIMINATION IN VIOLATION OF NYEL

ONE HUNDRED FIFTY-FIRST: Plaintiff hereby repeats and realleges the allegations
contained in the preceding paragraphs with the same force and effect as though set forth at length
herein.

ONE HUNDRED FIFTY-SECOND: Plaintiff, at all relevant times herein, was a member
of a protected class as she was over the age of Forty (40).

ONE HUNDRED FIFTY-THIRD: _ Plaintiff, at all times relevant herein, was qualified
in her employment position with Defendant SCWA.

ONE HUNDRED FIFTY-FOURTH: Plaintiff was subjected to adverse employment
actions and to a hostile work environment as set forth above because of Plaintiff's age.

ONE HUNDRED FIFTY-FIFTH: As a proximate result of Galante’s discriminatory
acts, Plaintiff has suffered and will continue to suffer substantial losses including, but not limited
to: deprivation of equal employment opportunities, loss of past and future earnings and other
employment benefits; stains to their employment reputation; damages to their ability to secure

similar employment in the future.

22

 
ONE HUNDRED FIFTY-SIXTH: As a proximate result of Galante’s discriminatory
actions, Plaintiff has suffered and continues to suffer severe and lasting emotional distress,

embarrassment, humiliation, mental and physical anguish.

AS AND FOR PLAINTIFF’S TENTH CASUE OF ACTION AGAINST GALANTE
FOR RETALIATION IN VIOLATION OF NYEL

ONE HUNDRED FIFTY-SEVENTH: Plaintiff hereby repeats and realleges the
allegations contained in the preceding paragraphs with the same force and effect as though set
forth at length herein.

ONE HUNDRED FIFTY-EIGHTH: Plaintiff engaged in protected activity by reporting
discriminatory conduct to her supervisors.

ONE HUNDRED FIFTY-NINTH: As a result of plaintiff's engagement in protected
activity, the defendants began a series of retaliatory treatment directed towards plaintiff.

ONE HUNDRED SIXTIETH: The retaliatory and adverse employment actions
conducted against plaintiff occurred close in temporal proximity, to plaintiff's first
engagement in protected activity.

ONE HUNDRED SIXTY-FIRST: Galante acted knowingly, intentionally and with
malicious intent altered the terms of plaintiffs employment in direct retaliation of her
engagement in protected activity in direct violation of NYEL.

ONE HUNDRED SIXTY-SECOND:As a proximate result of Galante’s discriminatory
acts, Plaintiff has suffered and will continue to suffer substantial losses including, but not limited
to: deprivation of equal employment opportunities; loss of past and future earnings and other
employment benefits; stains to their employment reputation; damages to their ability to secure

similar employment in the future.

23

 
ONE HUNDRED SIXTY-THIRD: As a proximate result of Galante’s discriminatory
actions, Plaintiff has suffered and continues to suffer severe and lasting emotional distress,
embarrassment, humiliation, mental and physical anguish.

ONE HUNDRED SIXTY-FOURTH:

WHEREFORE, Plaintiff demands judgment against the defendants as follows:

1. For a money judgment representing actual damages against SCWA for its violation of

plaintiff's rights under Title VII.

2, For a money judgment representing compensatory damages against SCWA for its

violation of plaintiff's rights under Title VIL

3, For a money judgment representing punitive damages against SCWA for their

violation of plaintiff's rights under Title VIL.

4, For a money judgment representing actual damages against SCWA for its

violation of plaintiff's rights under the ADEA.

5. For a money judgment representing compensatory damages against SCWA for its

violation of plaintiff's rights under the ADEA.

6. For a money judgment representing punitive damages against SCWA for their

violation of plaintiffs rights under the ADEA.

7. For a money judgment representing actual damages against SCWA for its

violation of plaintiff's rights under NYEL.

8. For a money judgment representing compensatory damages against SCWA for its

violation of plaintiff's rights under NYEL.

24

 
Case 2:21-cv-05085-MKB-ARL Document 1 Filed 09/13/21 Page 25 of 25 PagelD #: 25

9. For a money judgment representing punitive damages against SCWA for their
violation of plaintiff's rights under NYEL.

10. For a money judgment representing actual damages against Galante for his
violation of plaintiff's rights under NYEL.

11. For a money judgment representing compensatory damages against Galante for
hia violation of plaintiff's rights under NYEL.

12. For a money judgment representing punitive damages against Galante for his
violation of plaintiff's rights under NYEL.

13. For equitable and injunctive relief}

14. For reasonable attorney’s fees and costs; and

15. For such other relief as the Court may deem just and proper.

JURY DEMAND

Plaintiff hereby demands a trial by jury of all issues in this action.

Dated: Islandia, New York
September 13, 2021

SCOTT MICHAEL MISHKIN, P.C.

 
     

Paul A. Carruthers, Esq.

One Suffolk Square, Suite 240
Islandia, New York 11749
Telephone: 631-234-1154
Facsimile: 631-234-5048
Attorneys for Plaintiff

-

By

 

25

 
